Order filed February 17, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00150-CV
                                     ____________

                    IN RE ETC NGL TRANSPORT, LLC, Relator



                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                            County Civil Court at Law No. 3
                                 Harris County, Texas
                             Trial Court Cause No. 998360



                                        ORDER

      On February 16, 2012, relator, ETC NGL Transport, LLC, filed a petition for writ of
mandamus. See Tex. Gov’t Code Ann. § 22.221. Relator asks this court to order The
Honorable Linda Storey, Judge of the County Civil Court at Law No. 3, Harris County,
Texas, to set aside portions of her order dated February 10, 2012, entered in trial court
cause number 998360, styled ETC NGL Transport, LLC v. Occidental Chemical
Corporation, et. al.   Relator claims the trial court abused its discretion in ordering
discovery of unredacted documents.

      It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. P. 52.8(b), 52.10.

       We therefore ORDER that the February 10, 2012 order of the court below be stayed
with respect to those portions that require relator to produce unredacted documents in trial
court cause number 998360, styled ETC NGL Transport, LLC v. Occidental Chemical
Corporation, et. al. Such order is stayed until final decision by this court on relator’s
petition for writ of mandamus, or until further orders of this court.

       The real parties in interest, Occidental Chemical Corporation, DCP Midstream, LP,
and DCP Hills Pipeline, LLC, are requested to file a response to relator’s petition on or
before Friday February 24, 2012.




                                           PER CURIAM




                                              2